 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor & Jones Mfg. Co., Inc. and Teamsters 515,an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America. Case 10-CA-15286May 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on December 12, 1979, andamended on January 18, 1980, by Teamsters 515,an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, herein called the Union, and dulyserved on Taylor & Jones Mfg. Co., Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 10, issued a complaint on Janu-ary 22, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge, amendedcharge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or about Oc-tober 12, 1979,'Respondent laid off 21 of its em-ployees and has, since then, failed and refused torecall, or offer to recall, said employees because oftheir membership in and activities on behalf of theUnion, and because they engaged in protected con-certed activities. The complaint further alleges thatRespondent, on October 9 and November 5 and 15,unlawfully interrogated its employees concerningtheir union membership; threatened, on October 1and November 5, to close its plant if employeesdesignated the Union as their collective-bargainingrepresentative; threatened employees on October 2and 9 with discharge and layoff if they joined orengaged in union activities or if they selected theUnion as their bargaining representative; and, onNovember 5, informed its employees that theywere prohibited from soliciting on behalf of theUnion on company property during their nonworktime. Respondent has failed to file an answer to thecomplaint and these allegations, therefore, standuncontroverted.On March 19, 1980, counsel for the GeneralCounsel filed directly with the Board a "MotionTo Transfer Case to and Continue ProceedingBefore the Board and for Summary Judgment,"I All dates hereinafter are in 1979, unless otherwise indicated.249 NLRB No. 82with exhibits attached. Subsequently, on March 28,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in wich case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations in thecomplaint shall be deemed to be admitted to betrue and may be so found by the Board." Further-more, according to Exhibits I and 2, on February22 and again on March 3, 1980, counsel for theGeneral Counsel sent letters to Respondent inform-ing it that an answer to the complaint had not beenreceived and further advising it that unless ananswer to the complaint was received by March10, 1980, counsel for General Counsel would movefor summary judgment. The record reveals thatRespondent received the March 3 letter extendingthe deadline in which to file its answer. No answerwas received from Respondent by March 10, 1980,or by March 19, 1980, the date of the Motion forSummary Judgment. No good cause for failure tofile an answer having been shown, in accordancewith the rule set forth above, the allegations of thecomplaint are deemed to be admitted to be true.We, accordingly, find as true all the allegations of TAYOR &r JONES MFG. CO., INC.595the complaint and grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Georgia corporation with its prin-cipal office and place of business located in BlueRidge, Georgia, is engaged in the manufacture andsale of furniture. During the past calendar year,which period is representative of its annual oper-ations generally, Respondent sold and shipped fromits place of business in Blue Ridge, Georgia, fin-ished products valued in excess of $50,000 directlyto customers located outside the State of Georgia.On the basis of the foregoing, we find that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters 515, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The 8(a)(3) and (1) ViolationsOn or about October 12, 1979, Respondent laidoff the employees named below2and since October12, 1979, has refused and is refusing to recall saidemployees because of their membership in, and ac-tivities on behalf of, the Union, and because theyengaged in concerted activities with other employ-ees for the purpose of collective bargaining andother mutual aid and protection.We find that by engaging in the above-describedconduct, Respondent has discriminated, and contin-ues to discriminate, against the employees namedherein in regard to their hire or tenure of employ-ment in order to discourage union or other protect-ed concerted activities. Accordingly, we find thatRespondent has engaged in, and is engaging in,unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.2 The employees involved were David Fergrous, Randy Allen, ChuckTaylor, Paul Robinson, Bill Dill, Darlene Pattson, Rita Deal, RickyBeach, Harold Rhode, Dewayne Newton, Randy Greenway, Jeff Sea-bolt, Calvin Queen, C. Crawford, Robert McDaniel, Ron Newton,Donny Bendy, Dennis Cook, James Russell, Ken Gailey, and Cleo Craw-ford.B. The 8(a)(1) ViolationsIn addition to the conduct described above insection III, A, Respondent, through various super-visors and agents, committed the following acts:1. On October 9 and November 5 and 15, 1979,Respondent's president, Robert Taylor, and Super-visors Wayne Queen and Timothy Taylor, respec-tively, interrogated employees concerning theirmembership in and activities on behalf of theUnion.2. On or about November 5, 1979, Robert Taylorinformed his employees that they were prohibitedfrom soliciting fellow employees on behalf of theUnion on company property during the employees'nonwork time.3. On or about October I and November 5, 1979,Respondent's wood shop foreman, Charles Adams,and Supervisor Queen, respectively, threatened em-ployees with plant closure if they selected theUnion as their collective-bargaining representative.4. On or about October 9, 1979, Respondent'splant manager, James Patterson, and SupervisorQueen threatened employees with discharge if theyjoined or engaged in activities on behalf of theUnion.5. On or about October 2, 1979, Foreman Adamsthreatened employees with layoff if they selectedthe Union as their collective-bargaining representa-tive.We find that by engaging in the conduct de-scribed above, Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, its employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act. Accordingly, we find that Respondentthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1. Taylor & Jones Mfg. Co., Inc. is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Teamsters 515, an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-TAYOR & JONES MFG. CO., INC. 595 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By laying off the employees mentioned aboveon or about October 12, 1979, because they weremembers of, or engaged in activities in support of,the Union, and because they engaged in other pro-tected concerted activity for their mutual aid andprotection, Respondent violated Section 8(a)(3) and(1) of the Act.4. By the acts described in section III, B, above,Respondent did interfere with, restrain, and coerce,and is interfering with, restraining, and coercing,employees in the exercise of their Section 7 rights,and thereby did engage in, and is engaging in,unfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.Respondent shall be ordered to offer the employ-ees it discriminatorily laid off full and immediatereinstatement to their former jobs or, if such jobsno longer exist, to substantially equivalent jobs,without prejudice to their seniority, or other rightsand privileges, and make them whole for any lossof pay they may have suffered by reason of the dis-crimination against them from the date they werelaid off to the date of Respondent's offer of rein-statement. Backpay is to be paid as prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).3Furthermore, because of the egregious nature ofthe violations found herein, we shall order that Re-spondent cease and desist from in any othermanner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteedthem by Section 7 of the Act.4ORDERPursuant to Section 10(c) of the National LaborRelations act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Taylor & Jones Mfg. Co. Inc., Blue Ridge, Geor-gia, its officers, agents, successors, and assigns,shall:3 See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).4 See, generally, Hickmott Foods, Inc., 242 NLRB No. 177 (1979).1. Cease and desist from:(a) Laying off employees because they are mem-bers of, or engaged in activities on behalf of, Team-sters 515, an affiliate of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Help-ers of America, or because they engaged in otherprotected concerted activities.(b) Threatening its employees with discharge orlayoffs if they joined the above-mentioned Unionor selected said Union as their collective-bargainingrepresentative.(c) Interrogating its employees concerning theirmembership in and activities on behalf of theUnion.(d) Threatening its employees with plant closureif they selected the Union as their collective-bar-gaining representative.(e) Telling employees that they are prohibitedfrom soliciting on behalf of the Union on companyproperty while on nonworking time.(f) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer to employees listed below full and im-mediate reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent jobs, without prejudice to their seniorityrights, or other rights and privileges, and makethem whole for any loss of pay they may have suf-fered by reason of the discrimination against themin the manner set forth in the section of this Deci-sion entitled "The Remedy." The employees are:David FergrousRandy AllenChuck TaylorPaul RobinsonBill DillDarlene PattsonRita DealRicky BeachHarold RhodeDewayne NewtonRandy GreenwayJeff SeaboltCalvin QueenC. CrawfordRobert McDanielRon NewtonDonny BendyDennis CookJames RussellKen GaileyCleo Crawford(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder. TAYOR & JONES MFG. CO., INC.597(c) Post at its Blue Ridge, Georgia, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.'In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or in any othermanner discriminate against our employees be-cause they are members of Teamsters 515, anaffiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen &Helpers of America, or for engaging in activi-ties on behalf of said organization or any otherlabor organization, or for engaging in otherprotected concerted activities.WE WILL NOT threaten our employees withdischarge, layoff, or plant closure in order todissuade them from selecting the collective-bargaining representative of their choice orfrom becoming members in Teamsters 515, orany other labor organization.WE WILL NOT interrogate our employeesconcerning their membership in, or activitieson behalf of, Teamsters 515, or any other labororganization.WE WILL NOT tell our employees that theyare prohibited from soliciting on behalf ofTeamsters 515 on company property while ontheir own time.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer the employees listed belowimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudiceto their seniority or other rights and privileges,and WE WILL make them whole for any loss ofpay they may have suffered by reason of ourdiscrimination against them, with interest.David FergrousRandy AllenChuck TaylorPaul RobinsonBill DillDarlene PattsonRita DealRicky BeachHarold RhodeDewayne NewtonRandy GreenwayJeff SeaboltCalvin QueenC. CrawfordRobert McDanielRon NewtonDonny BendyDennis CookJames RussellKen GaileyCleo CrawfordTAYLOR & JONES MFG. Co., INC.TAYOR & JONES MFG CO., INC. 597_, .